Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because:
In Figs. 15-20 the term “GAS MILAGE” should be -GAS MILEAGE-.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 20, 24, 29, 32 and 37 are objected to because of the following informalities:  the term “each decision option” that is invoked throughout these claims should be replaced with ‘each of the plurality of decision options’ for clarity and consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "each decision factor of each decision option" in line 9.  There is insufficient antecedent basis for “decision factor” in the claim.  To expedite prosecution, Examiner interprets the limitation to read -each factor of each of the plurality of decision option-, as consistent with the parallel embodiment of claim 26.
Claim 20 recites the limitation "each of the plurality of decision options obtained either by determining the decision option based on the at least one factor through a search of a database by an engine or by user entry" in lines 4-6.  There is insufficient antecedent basis for “the decision factor”.  While ‘a plurality of decision options’ is invoked in the claim, there nowhere specifies a particular one of the plurality of decision options.  To expedite prosecution, Examiner interprets the limitation to read ‘each of the plurality of decision options obtained by either determining based on the at least one factor through a search of a database by an engine or by user entry’, as consistent with the parallel embodiment of claim 26.
Claims 20, 26 and 32 recites the limitation "the total score for each factor".  There is insufficient antecedent basis for “the total” in each claim.  To expedite prosecution, Examiner interprets the limitation to read -a total score for each factor-.
Claims 21-25, 27-31 and 33-37 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 01/52126 to Mark Sinclair (hereinafter Sinclair).
Per claim 20, Sinclair discloses a method (figs. 1-15) of comparing a plurality of decision options (fig. 6…user can compare from amongst a plurality of product options (exemplary product segment is cameras, where a plurality of camera options are being compared) and decide which amongst the plurality of product options to pick and purchase, where the plurality of product options is construed as ‘a plurality of decision options’; fig. 7-15 further show various products being compared on a screen), said method implemented on a computing device (fig. 1…computing system 10 construed as computing device; pg. 8:¶2…”the system 10 includes…an inquiry computer 14 (e.g., a server)”) programmable to perform the steps (pg. 1:¶1…”implemented in computer software and hardware”) comprising: 
entering at least one factor (fig. 6, 8, 15…each of the plurality of decision options are listed based a score calculated from a plurality of objective and subjective criteria;  fig. 6:340,342,344,346 and pg. 8:¶3…objective criteria can be categorized, the categories including: “Features”, “Building Standard”, “Performance”, “Accessory Range”, where each of these objective criteria categories construed as a separate and distinct factor; fig. 8:360,362,364,366 and pg. 18:¶4…subjective criteria (associated with visual appearance of the product) can be categorized, the categories including: “Camera” appearance 360, “Viewfinder” 362, “LCD Display” 364 and “Control Layout” 366, where each of these subjective criteria categories are also construed as a separate and distinct factor; fig. 4 and pg. 11:¶1…objective criteria category “Features” (shown also in fig. 6:340) has ratings/preferences entered by the user which contributes to the Features score: “With respect to the scoring of the features…the value the user of the system places on a particular feature affects the scoring of that feature as a weighting factor”; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…subjective criteria categories have ratings entered by the user which contributes to the visual score (fig. 15:414): “According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points”);
obtaining a plurality of decision options (fig. 6 and pg. 17:¶2…a plurality of decision options are displayed, the exemplary example provided being five different cameras curated/obtained based on Overall Score 338 calculation for each camera calculated by the average of the objective criteria categories scores of “Features”, “Build Standard”, “Performance” and “Accessory Range”; fig. 15 and pg. 20:¶2…a final ranked list 412 of a plurality of cameras is obtained by Final Score 416 calculations for each camera calculated by the average of the objective criteria category score and the subjective criteria (visual) category score), with each of the plurality of decision options obtained either by determining the decision option based on the at least one factor through a search of a database by an engine (pg. 10:¶1…objective and subjective criteria categories are established by research planners and experts, “The research planner in conjunction with a professional in the field of the products assigns every objective attribute to satisfying one or more purposes”;  pg. 15:¶2…Data associated with objective and subjective criteria categories are obtained through manufacturers through database 12, the database being interfaced using a backend engine 100) or by user entry (figs. 4, 8, 9, 11…user enters ratings/preferences for each objective and subjective criteria category generates respective objective and subjective criteria category scores, whether the cameras, e.g., decision options, with the top scores are provided/displayed to the user (fig. 6; fig. 15:412));
calculating a numeric value (fig. 4 and pg.11:¶1; fig. 6:340, 342, 344, 346 …numeric score value is calculated for each objective criteria category; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…numeric score value is calculated for each subjective criteria (visual) category) for the at least one factor entered (figs. 6, 8, 9, 11…each objective/subjective criteria category user enters ratings/preferences for, to generate the numeric score value for that category) based on the at least one factor (figs. 6, 8, 9, 11…numeric score value is specific to an objective/subjective criteria category) and the plurality of decision options (figs. 6:338-346 and fig. 15:414-416…all cameras compared, e.g., the plurality of decision options, have numeric score value calculated for each objective/subjective criteria category);
calculating a weighted score for each decision factor (fig. 4 and pg. 11:¶1…each objective criteria category numeric score value is itself derived from a weighted score of multiple component features, for instance, the “Features” category score is based on weight scores of multiple component features that user individually rates, i.e., “AUTOFOCUS”, “PIC AE”, MOTOR DRIVE”, etc. (fig. 4:318): “With respect to the scoring of the features…the value the user of the system places on a particular feature affects the scoring of that feature as a weighting factor”; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…each subjective criteria category has a rating entered by the user, that is a weighted score that when added together, generates the ‘visual score’ (fig. 15:414): “According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points”) of each decision option (figs. 6 and 15…each of the plurality of cameras have weighted scores calculated to determine the Overall Score 338, Visual Score 414 and Final Score 416); 
ranking each decision option (fig. 6 and fig. 15:412…each camera is ranked) based on the total score of each factor (fig. 6:338 and pg. 17:¶2…displayed ranked cameras, e.g., each decision option, are ranked based on overall score 338, which can be construed as the total score, the overall score being the average of each objective criteria category; fig. 15:416 and pg. 20:¶2…displayed ranked cameras 412, e.g., each decision option, are ranked based on final score 416, which can be construed as the total score, the final score being the average of the objective (overall) score 338 and subjective (visual) score 414); and
outputting the rankings for each decision option (figs. 6 and 15…each camera is ranked and output/displayed to user based on overall/final score; pg. 20:¶2…”system provides at 232 a ranked final list 412 of products which best meet the selection criteria or subjective preferences. The list includes the overall visual score 414, as well as a final score 416, which is preferably a rounded average of the objective and visual scores. The final list 412 preferably contains three products only, such that the appropriate products are highlighted for the user, though another number of products may be presented”).
Per claim 21, Sinclair discloses claim 20, further disclosing entering factor data for each factor (pg. 10:¶2-pg. 11:¶2…research planner defines and enters the objective and subjective criteria into the system, for instance, for the objective criteria, “multiple choice-type inquiries for objective attributes” are programmed (fig. 4) and for subjective criteria, a subjective rating GUI is entered from each subjective criteria category (figs. 8, 9 and 11)).
Per claim 22, Sinclair discloses claim 20, further disclosing entering an importance level for each factor (fig. 4…objective criteria categories have importance levels entered, for instance for “Features” category, an importance scale ranging from “Essential” to “Don’t Want” is entered by user for each component feature; figs. 8, 9 and 11…subjective criteria categories, an importance scale ranging from “Like” to “Not Sure” is entered by user).
Per claim 23, Sinclair discloses claim 22, further disclosing calculating a weighted score for each factor based on the importance level for each factor (figs. 4, 6 and pg. 11:¶1…the overall score 338 is calculated from weighted scores associated with objective criteria categories, where each weighted score is obtained from user entry of importance levels for each category where the importance levels are mapped to a numeric weighting; pg. 18:¶4 – pg. 19:¶1…visual score (fig. 15:414) is calculated by separate weighted scores for each subjective criteria category which is mapped to importance levels, e. g., ‘Like’, ‘OK’, and ‘Not Sure’:  “According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points”).
Per claim 24, Sinclair discloses claim 23, further disclosing calculating a total score for each decision option based on the weighted score of each factor (fig. 6:338 and pg. 17:¶2…overall score 338, construed as a total score, the overall score being the average of each objective criteria category weighted score; fig. 15:416 and pg. 20:¶2… each decision option, has a final score 416, which can be construed as the total score, the final score being the average of the objective (overall) score 338 and subjective (visual) score 414), both of which themselves are derived from weighted scores of criteria categories).
Per claim 25, Sinclair discloses claim 20, further disclosing the plurality of decision options include at least one of a plurality of products or services (figs. 6 and 15…decision options are a plurality of product, e.g., cameras; pg. 21:¶3…can be various products not limited to cameras).
Claims 26, 27, 28, 29 and 30 are substantially similar in scope and spirit as claims 20, 22, 23, 24 and 21, respectively.  Therefore, the rejection of claims 20, 22, 23, 24 and 21 is applied accordingly.  Sinclair further discloses the system and method being implemented in computer software and hardware (fig. 1:14 and pg. 1:¶1).
Per claim 31, Sinclair discloses claim 26, Sinclair further discloses the computer program further comprises at least one code segment configured to calculate a numeric value for each of the factors (figs. 6, 8, 9, 11…for each objective/subjective criteria category, e.g., each factor, the user enters ratings/preferences to generate a numeric score value for each category).
Per claim 32, Sinclair discloses a decision making system (fig. 1…interactive consumer product selection system that aids the user/consumer make decision on which of a plurality of product options to buy) comprising: 
at least one server (fig. 1:14 and pg. 8:¶2…”an inquiry computer 14, (e.g., a server)”) coupled in communication with at least one first party (fig. 1 and pg. 10:¶1…inquiry computer is coupled and in communication, on the backend 100 of the system, with research planners and experts, construed as a first party, where the research planners and experts establish objective and subjective criteria categories to the inquiry computer so that the user can enter ratings/preferences for products) and at least one second party (fig. 1…inquiry computer is coupled and in communication, on the frontend 200 of the system through user interfaces 16-20, with the users/consumers, construed as a second party, where the users/consumers can view products, enter ratings/preferences for products, and select a product to purchase (figs. 3-15), the at least one server (fig. 1:14) configured to:
receive at least one factor (fig. 6, 8, 15…each of a plurality of product options (exemplary product segment is cameras, where a plurality of camera options are being compared), construed as a plurality of decision options, are listed based a score calculated from received plurality of objective and subjective criteria, where each of the plurality of objective and subjective criteria is construed as a factor;  fig. 6:340,342,344,346 and pg. 8:¶3…objective criteria can be categorized, the categories including: “Features”, “Building Standard”, “Performance”, “Accessory Range”, where each of these objective criteria categories construed as a separate and distinct factor; fig. 8:360,362,364,366 and pg. 18:¶4…subjective criteria (associated with visual appearance of the product) can be categorized, the categories including: “Camera” appearance 360, “Viewfinder” 362, “LCD Display” 364 and “Control Layout” 366, where each of these subjective criteria categories are also construed as a separate and distinct factor; fig. 4 and pg. 11:¶1…objective criteria category “Features” (shown also in fig. 6:340) has ratings/preferences entered by the user which contributes to the Features score: “With respect to the scoring of the features…the value the user of the system places on a particular feature affects the scoring of that feature as a weighting factor”; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…subjective criteria categories have ratings entered by the user which contributes to the visual score (fig. 15:414): “According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points”);
obtain a plurality of decision options (fig. 6 and pg. 17:¶2…a plurality of decision options are displayed, the exemplary example provided being five different cameras curated/obtained based on Overall Score 338 calculation for each camera calculated by the average of the objective criteria categories scores of “Features”, “Build Standard”, “Performance” and “Accessory Range”; fig. 15 and pg. 20:¶2…a final ranked list 412 of a plurality of cameras is obtained by Final Score 416 calculations for each camera calculated by the average of the objective criteria category score and the subjective criteria (visual) category score), each of the plurality of decision options either determined based on the at least one factor through a search of a database by an engine (pg. 10:¶1…objective and subjective criteria categories are established by research planners and experts, “The research planner in conjunction with a professional in the field of the products assigns every objective attribute to satisfying one or more purposes”;  pg. 15:¶2…Data associated with objective and subjective criteria categories are obtained through manufacturers through database 12, the database being interfaced using a backend engine 100) or received through user input (figs. 4, 8, 9, 11…user enters ratings/preferences for each objective and subjective criteria category generates respective objective and subjective criteria category scores, whether the cameras, e.g., decision options, with the top scores are provided/displayed to the user (fig. 6; fig. 15:412);
calculate a numeric value (fig. 4 and pg.11:¶1; fig. 6:340, 342, 344, 346 …numeric score value is calculated for each objective criteria category; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…numeric score value is calculated for each subjective criteria (visual) category) for the at least one factor (figs. 6, 8, 9, 11…each objective/subjective criteria category user enters ratings/preferences for, to generate the numeric score value for that category) based on the at least one factor received (figs. 6, 8, 9, 11…numeric score value is specific to an objective/subjective criteria category) and the plurality of decision options (figs. 6:338-346 and fig. 15:414-416…all cameras compared, e.g., the plurality of decision options, have numeric score value calculated for each objective/subjective criteria category); 
calculate a weighted score for each factor (fig. 4 and pg. 11:¶1…each objective criteria category numeric score value is itself derived from a weighted score of multiple component features, for instance, the “Features” category score is based on weight scores of multiple component features that user individually rates, i.e., “AUTOFOCUS”, “PIC AE”, MOTOR DRIVE”, etc. (fig. 4:318): “With respect to the scoring of the features…the value the user of the system places on a particular feature affects the scoring of that feature as a weighting factor”; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…each subjective criteria category has a rating entered by the user, that is a weighted score that when added together, generates the ‘visual score’ (fig. 15:414): “According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points”) of each decision option (figs. 6 and 15…each of the plurality of cameras have weighted scores calculated to determine the Overall Score 338, Visual Score 414 and Final Score 416);
rank the plurality of decision options (fig. 6 and fig. 15:412…each camera is ranked) based on the total score of the plurality of factors of each decision option (fig. 6:338 and pg. 17:¶2…displayed ranked cameras, e.g., each decision option, are ranked based on overall score 338, which can be construed as the total score, the overall score being the average of each objective criteria category; fig. 15:416 and pg. 20:¶2…displayed ranked cameras 412, e.g., each decision option, are ranked based on final score 416, which can be construed as the total score, the final score being the average of the objective (overall) score 338 and subjective (visual) score 414); and
output the rank of the plurality of decision options (figs. 6 and 15…each camera is ranked and output/displayed to user based on overall/final score; pg. 20:¶2…”system provides at 232 a ranked final list 412 of products which best meet the selection criteria or subjective preferences. The list includes the overall visual score 414, as well as a final score 416, which is preferably a rounded average of the objective and visual scores. The final list 412 preferably contains three products only, such that the appropriate products are highlighted for the user, though another number of products may be presented”).
Claims 33, 34, 35, 36 and 37 are substantially similar in scope and spirit as claims 21, 25, 22, 23 and 24, respectively.  Therefore, the rejection of claims  21, 25, 22, 23 and 24 is applied accordingly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to decision support systems that aid users to decide which good/service to select from a plurality of decision options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125